
	
		I
		111th CONGRESS
		1st Session
		H. R. 3350
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2009
			Ms. Jenkins (for
			 herself, Mrs. Blackburn,
			 Mrs. Capito,
			 Mrs. Miller of Michigan,
			 Mr. Boren,
			 Mr. Alexander,
			 Mr. Davis of Kentucky,
			 Mr. Boustany,
			 Mr. Kingston,
			 Mr. King of New York,
			 Mr. Gohmert,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. McCarthy of California,
			 Mr. Ryan of Wisconsin,
			 Mr. Paul, Mrs. Lummis, Mr.
			 Moran of Kansas, Mr. Cole,
			 Mr. Sullivan,
			 Mr. Coffman of Colorado,
			 Mrs. Biggert,
			 Mr. Shimkus,
			 Mr. Conaway,
			 Mr. Tiahrt,
			 Mr. Goodlatte, and
			 Mr. Souder) introduced the following
			 bill; which was referred to the Committee
			 on Rules, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Congressional Budget and Impoundment Control
		  Act of 1974 to require roll call votes acknowledging the effect of the costs of
		  legislation on the national debt.
	
	
		1.Short titleThis Act may be cited as the
			 Debt Accountability
			 Act.
		2.Effect of costs of
			 legislationTitle IV of the
			 Congressional Budget Act of 1974 is amended by adding at the end the
			 following:
			
				CEffect of Costs of
				Legislation
					431.Legislation
				subject to point of order
						(a)EnforcementIt shall not be in order in the Senate or
				the House of Representatives to consider any bill, joint resolution, amendment,
				motion, or conference report that would increase the deficit or decrease the
				surplus for any fiscal year unless the Senate or the House of Representatives,
				as the case may be, by roll call vote, acknowledges the costs that would be
				incurred in carrying out such measure, as estimated by the Director of the
				Congressional Budget Office, and any effect those costs might have on the
				national debt.
						(b)Disposition of
				points of orderAs disposition of points of order under
				subsection (a), the Chair shall put the question to the chamber,
				Notwithstanding the acknowledgment that the [insert bill, joint
				resolution, amendment, motion, or conference report, as applicable] would
				increase the deficit or decrease the surplus, shall the [insert House or
				Senate, as applicable] now consider the [insert bill, joint resolution,
				amendment, motion, or conference report, as
				applicable]?.
						.
		3.Conforming
			 amendmentThe table of
			 contents set forth in section 1(b) of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by inserting after the item relating to section
			 428 the following:
			
				
					Part C—Effect of Costs of
				Legislation
					Sec. 431. Legislation subject to point of
				order.
				
				.
		
